DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding rejections previously set forth in the Office action mailed 9/30/2020 are withdrawn in light of applicant’s persuasive arguments filed on 12/18/2020.
New grounds of rejection are set forth below.  Thus, a 2nd non-final Office action is set forth as follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claims 1, 2, 4, and 6-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousseaux (US 2018/0273703) in view of Ibrahim (Ibrahim, et al., Modern Applied Science, Vol. 4, No. 9, September 2010).
With respect to claims 1, 4, 11, and 15, Rousseaux discloses an extruded or injection molded composite having enhanced electrical properties (i.e., also antistatic) comprising a first polymer, a second polymer, and 0.01-4 wt % of carbon particles such as carbon nanotubes (abstract).  In one embodiment, one polymer is polystyrene and the other is acrylonitrile-butadiene-styrene or styrene-acrylonitrile (paragraph 0098).  The article is used in electronics packaging to improve electrostatically dissipative properties (paragraph 0002).
Rousseaux fails to disclose a relative amount of polystyrene to acrylonitrile-butadiene-styrene.

Given that Rousseaux discloses blends of polystyrene and acrylonitrile-butadiene styrene and further given that Ibrahim discloses that a blend of polystyrene and acrylonitrile-butadiene styrene in a ratio range of 70/30-50/50 provides for better mechanical properties than the polymers alone, it would have been obvious to one of ordinary skill in the art utilize blends that meet the claimed range.
With respect to claims 2 and 6, Rousseaux discloses that the nanotubes are single-walled nanotubes preferably having diameter of 2-10 nm and length of 1 μm to 25 mm (paragraph 0161) or multi-walled nanotubes having diameter of 9-20 nm and length of 100 nm to 10 μm (paragraph 0162). 
With respect to claim 7, Rousseaux discloses that polystyrenes include mixtures of polystyrene (paragraph 0102).  The additional polystyrene reads on claimed copolymer resin obtained by polymerizing aromatic alkenyl compound.  Also, Rousseaux discloses that amorphous polymers includes polystyrene, acrylonitrile-butadiene styrene, polycarbonate, polybutylene terephthalate, inter alia, and combinations thereof (paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize mixtures of polystyrene, acrylonitrile-butadiene styrene, and another amorphous polymer like claimed.
With respect to claim 8, Rousseaux discloses additives such as stearate lubricants (paragraph 0026).
With respect to claim 9, Rousseaux discloses that carbon nanotubes are present in an amount of 0.01-4 wt % and provides for electrical properties (paragraph 0016) and therefore meets claimed threshold.
In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of carbon nanotubes and carbon black, wherein carbon black has a higher percolation threshold that is relatively different from carbon nanotubes like claimed.	
With respect to claim 12, the article is used in electronics packaging to improve electrostatically dissipative properties (paragraph 0002).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the packaging to include those claimed.
With respect to claims 13 and 14, properties of impact strength and abrasion resistance are dependent on the nature of the composition used.  Because polystyrene is abrasion resistant and ABS provides impact strength, it would have been obvious to one of ordinary skill in the art to expect the claimed impact strength and abrasion resistance properties. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousseaux (US 2018/0273703) in view of Ibrahim (Ibrahim, et al., Modern Applied Science, Vol. 4, No. 9, September 2010) and further in view of Lee (US 8,236,269).
The discussion with respect to Rousseaux in paragraph 5 above is incorporated here by reference.
Rousseaux discloses carbon nanotubes, however, it fails to disclose that the carbon nanotubes are in the form of rigid random coils.

Given that Rousseaux and Lee are drawn to compositions comprising polymer and carbon nanotubes and further given that Lee discloses that using carbon nanotubes with a rigid random coil shape provides for improved anisotropy concerns, it would have been obvious to one of ordinary skill in the art to utilize a carbon nanotube having a rigid random coil shape in the composition taught by Rousseaux.
	 
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are moot in view of the new grounds of rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn